DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 Claims 6-17, 19-20, 22-23 are pending. The amendment filed on 05/17/2022 has been entered. Claims 10-17 are withdrawn. Claims 6-9, 19-20, 22-23 are under consideration.
Priority
This application is a U.S. national phase under the provisions of 35 U.S.G. § 371 of international Patent Application No. PCT/KR2016/0021 88 filed March 4, 2016, which in turn claims priority of Korean Patent Application No. 10-2015 -0031751 filed March 6, 2015. Receipt is acknowledged of an English translation of priority Korean Patent Application KR10-2015- 0031751 Is filed herewith. Such English translation is certified by the applicant to be a true and accurate translation into English of the original Korean language application. As such the effectively tiled date tor the Instant application is 03/06/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by amendment
Claims 18, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn in view of applicant’s amendment canceled claims 18, 21.

Maintained/Claim Rejections - 35 USC § 103/Modified Form necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 6-8, remain rejected under 35 U.S.C, 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Chow (WO2006/130812, previously cited), Harman (US 9453202, previously cited), Chang Da-Yang (WO2007037653, previously cited) for the reasons of record dated 02/10/2021.
This rejection is in a modified from in view of Applicants amendment to base claim 6 to recite the intended result clause “ wherein the agent is for treating a disease selected from the group consisting of brain tumor, liver cancer, pancreatic cancer, lung cancer colon cancer and glioma”.
Regarding claims 6, 7, Chang teaches a method comprising: (1) umbilical cord blood-derived mesenchymal stem cells transduced with a vector encoding cytosine deaminase (CD) gene, (2) the transduced cells are cryopreserved and frozen, (3) the frozen cells are thawed in a water bath having a controlled temperature of 37 °C. The thawed content in the sample is immediately moved to a culture dish containing a culture medium in a stabilized condition and culturing the cells (p 16 lines 31 -33, p 17 lines 1 -10). Chang teaches embodiments the transduced cells used to be injected into or transplantation into patients for treating brain tumors (abstract). Regarding claim 7, Chang teaches a method for preparing a kit of the composition (abstract) and a prodrug anticancer drug, wherein the cytosine deaminase gene changes 5-fiuoroeytosine (5-FC) into 5-fiuorouracil (65-FU), wherein 5-FU is an anticancer drug and 5-FC is a prodrug of 5-FU (p3, p 8, lines 15-16, p 18, lines 15-18). 
Chang does not teach, suspending the thawed MSC/CD cells followed by centrifugation and not subjected to cell culturing after centrifugation.
However, before the instant effective filing date of the instant invention, Chow teaches freezing with cryoprotectant stem cells including MSCs transduced with foreign genes, thawing the frozen cells for transplantation into patient’s for treatment of cancer including brain tumors and tumors of the nervous system [(0019), [0024], [025], [102], [0110], example 7)]. Chow teaches after thawing diluting the toxic concentration of cryoprotectant is accomplished by adding a wash solution followed by one or more cycles of centrifugation to pellet cells, removal of the supernatant, and resuspension of the cells [0097]. Chow also teaches omitting the step of ex vivo expansion of the thawed cells minimizes cell loss [0098].
Harman supplements the teachings of Chow by teaching MSCs from various animal sources including humans are stored in a Cryo-Safe that was stored at -100 C overnight and after thawing the cells suspended and then centrifuged and the precipitated cells flicked and put into syringes for administration into patients to treat disease including nervous system diseases (column 21 lines 34-67 bridge column 22, lines 1-12; column 12 lines 15-20). Harman specifically teaches the method steps;
a. The stem cells of the vial stored in a Cryo-Safe that was stored at -100 C. overnight are immediately transferred to the 50 ml conical containing a washing recovery medium using a sterile pipette, and the suspension is gently mixed.
b. The cell suspension is centrifuged at 400 X g for 6 min. 
c. The supernatant is gently poured off and the tube is flicked to fluidize the cells. 
d. Add 1.0 ml recovery medium to resuspend the cells. Very slowly pipette the cells up and down in the pipette to mix the cells. 
e. A 30 l aliquot of the cell suspension taken for determining the viability and cell count.
f. 40 l of sterile ticarcillin stock solution (25 mg/ml) is added and mixed gently.
g. An 18 gauge needle attached to a sterile 1 ml syringe is used to draw the suspension into the syringe. Remove any trapped bubbles by gently tapping the barrel of the syringe. 
h. Remove the needle and place the sterile syringe tip cap on the end of the syringe. 
i. Place the syringe in the refrigerator for shipment to a physician or veterinary to diseases including diseases of the nervous system (column 21 lines 34-67 bridge column 22, lines 1-12); and the viability of cells frozen and thawed according to the procedure is greater than 65%, indicating that these procedures may be used successfully to store purified stem cells used to be transplanted to patients to treat diseases of the nervous system (column 22, lines 13-24); example 8, column 22 , lines 62-67); column 12 lines 15-20). 
Chang taken with Chow/Harman do not teach, frozen cells with 5-FU are injected simultaneously or sequentially with 5-FC.
However, before the instant effective filing date of the instant invention, Chang Da-Yang teaches MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent (example 7, claims 1-12). The brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC.
Regarding the limitation, wherein the agent is for treating a disease selected from the group consisting of brain tumor, liver cancer, pancreatic cancer, lung cancer, colon cancer and glioma, it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting. 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the CD transduced MSCs which are frozen with cryoprotectants then thawed and cultured to be used for treating tumor of the nervous system as disclosed by Chang modified by after thawing suspending the cells in a wash solution to dilute the toxicity of the cryoprotectant followed by one or more cycles of centrifugation to pellet cells, the supernatant is gently poured off and the tube is flicked to fluidize the cells to put the cells into a syringe and the cells are used to be transplanted to patients to treat diseases of the nervous system as disclosed by Chow and Herman, and modified by after transplanting the MSCs transduced with CD followed by 5-FC anticancer agent to treat brain tumor a disclosed by Chang Da-Yang.
One would have been motivated to suspending the CD transduced MSCs which are frozen with cryoprotectants after thawing into a wash solution to receive the expected benefit of diluting the toxic concentration of cryoprotectant that is accomplished by adding a wash solution and followed by centrifugation to receive the expected benefit of the centrifugation to  gently poured off the toxic supernatant, flicking the tube to fluidize the cells to be put into a syringe ready to be transplanted into patients and particularly motivated by omitting the step of ex vivo expansion of the thawed cells minimizes cell loss and also particularly motivated for the MSCs/CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent the brain tumors reduced in size. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments and the declaration
Applicant’s arguments and the declaration dated 05/17/2022 have been fully considered and are discussed below as per Applicant’s arguments regarding all the rejections on record are combined. 

2.	Claims 7, 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Chow (WO2006/130812, previously cited), Harman (US 9453202, previously cited), Chang Da-Yang (WO2007037653, previously cited), as applied to claims 6-8, above, and further in view of Wick (J Neurol (2009) 256:734-741, previously cited) for the reasons of record dated 02/10/2021.
Chang also teaches a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma (p 12, lines 1-5).
The teachings of Chang and Chow and Herman and Chang Da-Yang apply here as indicated above.
Chang and Chow and Herman and Chang Da-Yang do not teach, wherein the anti-cancer agent is Temozolomide (TMZ).
However, before the instant effective filing date of the instant invention, Wick teaches rechallenge with the anti-cancer drug temozolomide in patient with recurrent gliomas (abstract). Wick teaches TMZ chemotherapy in treating gliomas (p 734, 2"¢ column last paragraph). TMZ a good candidate tor long-term therapy, such as when the residual tumor persists after six cycles, or even for maintenance therapy in patients without a measurable tumor. The use of TMZ improve the 12-month progression -free survival (PFS) rate of 26.9% of the EORTC/NCIC trial in patients with newly diagnosed GBM, about 9 months (concomitant radio-chemotherapy and six cycles of adjuvant chemotherapy with TMZ coincided with the end of chemotherapy (p 734, 2™ column 1st and 2nd paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of the CD transduced MSCs for treating cancer including a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma as disclosed by Chang and Harman and Chow and Chang Da-Yang combined by including Temozolomide as an adjuvant for treating gliomas as disclosed by Wick.
One -would have been motivated to do so in order to receive the expected benefit of TMZ as adjuvant by re-challenge with the anti-cancer drug TMZ in patient with recurrent gliomas, TMZ improve the 12-rnonth progression-tree survival.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining CD transduced MSCs for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma of cancer patients combined TMZ to treat glioblastomas by combining the teachings of Chang and Chow and Herman and Chang Da-Yang and Wick.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

 3.	Claims 6-7, 19-20, 22-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Chow (WO2006/130812, previously cited), Harman (US 9453202, previously cited), Chang Da-Yang (WO2007037653, previously cited), as applied to claims 6-8, above, and further in view of Totey (WO/2011/101834, previously cited) for the reasons of record dated 02/10/2021.
The teachings of Chang and Chow and Herman and Chang Da-Yang apply here as indicated above.
Chang and Chow and Herman and Chang Da-Yang do not teach, wherein the suspending is in a solution containing human serum albumin.
However, before the instant effective filing date of the instant invention, Totey teaches pure population of mesenchymal stem cells are collected and cryopreserved in a Cryocyte bag as a master ceil batch at the concentration of about 1 to about 3 million ceils per vial and after thawing suspending in Plasmolyze A solution for immediate infusion into human patient (examples 1-3). Regarding claims 18-20, Totey teaches Cryocyte bag containing frozen mesenchymal stem cells is removed from the liquid nitrogen and immediately thawed at about 37°C clean water bath. Slowly about 35 ml of Plasmalyte A is added to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin in order to make total volume about 50 mi. This 50 ml of mesenchymal stem cell is now ready for infusion intravenously (example 3, p 22). The method of cryopreservation and thawing is a unique method and can be directly used for therapeutic purposes and as an “off the shelf product and can be directly used without exposing to the environment and need of further processing (p 22, example 2, lines 21-24). Regarding claims 21-23, Totey teaches since this directly goes for human infusion, cells are cryopreserved at concentration of about 50 to about 100 million ceils in cryocyte bags of about 50 ml total suspension. Cryopreservation is done in about 15 ml suspension containing about 100 million cells. After thawing, this entire 50 ml suspension is ready for infusion into human (p 19, lines 11-22). 
Regarding to yield a suspension of from 10,000 to 50,000 F cells/ul of said solution Totey teaches 100 million MSCs per 50 ml of solution would be an obvious result of design optimization to yield a suspension of from 10,000 to 50,000 F cells/ul as one of ordinary skill “(Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” in re Aller, 220 F,2d 454, 456, 105 USPQ 233, 235 {CCPA 1955).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the transduced MSS/CD, frozen, thawed, centrifuged, precipitated, resuspended, wherein the cells are suspended and not further subjected to cell culturing after centrifugation for preparing said cells for administration into patients for treating cancer as disclosed by Chang and Harman and Chow modified by adding Plasmalyte A to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin in order to make total volume at concentration of about 50 to about 100 million cells in cryocyte bags of about 50 ml total suspension for direct infusion to treat patients with cancer.
One would have been motivated to not subject the frozen cells into culturing to receive the expected benefit of slowly about 35 ml of Plasmalyte A is added to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin for infusion can be directly used tor therapeutic purposes and as an "off the shelf product and can be directly used without exposing to the environment and need of further processing.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the CD transduced MSCs, in a syringe for administration into patients to treat cancer patients modified by after thawing Plasmalyte A is added to the cryocyte bag containing human serum albumin in order to make total volume about 50 ml now ready for infusion can be directly used after thawing for immediate administration into patients tor treatment of cancer patients combining the teachings of Chang and Chow and Herman and Chang Da-Yang and Totey.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Harman does not mention any culturing in Example 7, which therefore is consistent with the disclosure at column 5, lines 15-23 of Harmon that culturing may not be used. It therefore is not apparent why one of ordinary skill in the art would seek to modify Chang’s teaching that the thawed cell sample “is immediately moved to a culture dish containing a culture medium” by reference to Harmon’s teaching that reagents for culturing are “very expensive” {see column 1, lines 46-59 of Harmon, set out above) and that culturing may be avoided in the method of Harmon, with Example 7 of Harmon specifying a method that does not include any culturing. Applicants argue further is not evident how Chow’s teaching in paragraph [0098] that thawed cord blood units may be further processed for “enrichment of stem cells and ex vivo expansion of stem cells”, steps which would logically be expected to increase the health and cell count of the stem cells, can be reconciled with Chow’s subsequent statement that “these steps can be omitted in order to minimize cell loss”. Further, to the extent that one of ordinary skill in the art were to respond, however illogically, to these conflicting teachings by avoiding “enrichment of stem cells and ex vivo expansion of stem cells”, it is further not apparent how such avoidance could be reconciled with Chang’s teaching that the thawed cell sample “is immediately moved to a culture dish containing a culture medium in a stabilized condition”. Chang Da-Young has been cited for disclosure of transplantation of MSCs transduced with suicide gene CD into rat brain followed by administration of 5-FC. Chang Da-Young fails however to provide any teachings that would resolve the various above-described conflicts and inconsistencies of Chang in view of Harmon as evidenced by Chow.
Applicants argue therefore, Chang in view of Harmon as evidenced by Chow, further in view of Chang Da-Young fails to present a prima facie case of obviousness of the applicant’s claimed invention, and the further disclosures of Wick and Totey do not provide any additional teachings that would cure the failure of Chang in view of Harmon as evidenced by Chow, further in view of Chang Da- Young, to provide any logical basis for deriving the applicant’s claimed invention. 
In response, it would be apparent to an ordinary skill in the art to modify Chang’s thawed cell sample for not culturing the thawed cells but instead suspending the thawed cells in a wash solution to dilute the toxicity of cryoprotectant because Chow teaches after thawing diluting the toxic concentration of cryoprotectant is accomplished by adding a wash solution followed by one or more cycles of centrifugation to pellet cells, removal of the supernatant, and resuspension of the cells [0097]. Chow also teaches omitting the step of ex vivo expansion of the thawed cells minimizes cell loss [0098]. Moreover, Harman also specifically teaches MSCs from various animal sources including humans stored at -100 C overnight and after thawing the cells suspended and then centrifuged and the precipitated cells flicked and put into syringes for administration into patients to treat disease including nervous system diseases as required in the instant claimed invention (column 21 lines 34-67 bridge column 22, lines 1-12; column 12 lines 15-20). Regarding Chang Da-Yang has been cited for frozen cells with 5-FU are injected simultaneously or sequentially with 5-FC. Chang Da-Yang specifically teaches MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent (example 7, claims 1-12). The brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC.
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the CD transduced MSCs which are frozen with cryoprotectants then thawed and cultured to be used for treating tumor of the nervous system as disclosed by Chang modified by after thawing suspending the cells in a wash solution to dilute the toxicity of the cryoprotectant followed by one or more cycles of centrifugation to pellet cells, the supernatant is gently poured off and the tube is flicked to fluidize the cells to put the cells into a syringe and the cells are used to be transplanted to patients to treat diseases of the nervous system as disclosed by Chow and Herman, and modified by after transplanting the MSCs transduced with CD followed by 5-FC anticancer agent to treat brain tumor a disclosed by Chang Da-Yang.
One would have been motivated to suspending the cells after thawing into a wash solution to receive the expected benefit of diluting the toxic concentration of cryoprotectant that is accomplished by adding a wash solution and followed by centrifugation to receive the expected benefit of the centrifugation to  gently poured off the toxic supernatant, flicking the tube to fluidize the cells to be put into a syringe ready to be transplanted in to patients omitting the step of ex vivo expansion of the thawed cells minimizes cell loss and for MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent the brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC.  Thus, in summary the CD transduced MSCs, that have been frozen and then thawed  followed by suspension and subsequently centrifuged and flicked to fluidized the cells to put  in a syringe for administration into patients to treat cancer patients and which cells had not been cultured now ready for infusion can be directly used after thawing for immediate administration into patients tor treatment of cancer patients it would have been obvious by combining the teachings of Chang and Chow and Herman and Chang Da-Yang and Totey and particularly because Chow teaches after thawing diluting the toxic concentration of cryoprotectant is accomplished by adding a wash solution followed by one or more cycles of centrifugation to pellet cells, removal of the supernatant, and resuspension of the cells ready to use by the physician without cell loss because  specifically Chow notes that the viability of cells frozen and thawed according to the procedure is greater than 65%, indicating that these procedures may be used successfully to store purified stem cells used to be transplanted to patients to treat diseases of the nervous system (column 22, lines 13-24); example 8, column 22 , lines 62-67); column 12 lines 15-20)..

Regarding the reference by Wick has been cited for the limitation, wherein the anti-cancer agent is Temozolomide (TMZ) and Totey have been cited for the limitation, wherein the suspending is in a solution containing human serum albumin and not for the limitations of the base claim which are taught by the combined art as set forth above. (see above). Thus, the rejections are maintained.
Response to Declaration filed on 05/17/2022 by Hae Young Suh.
1.	The declaration stated that 7, concerning the luciferase motoring experimental results set out in Paragraph 15 of SUH Declaration I to show that anti-cancer F cells of the claimed invention exhibited superior anti-cancer effect due to improve in vivo cell residency of F cells in the tumor region as compared to I cells the luciferase was expressed only in MSC/CD and not in Huh7. Therefore, the luciferase activity reflected the member of fully implanted MSC/CD cells. No 5-FC was further administered, when day 1 of the luciferase activity monitoring was started, to see the distribution of cells. 
In response, this is not found persuasive because superior results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that the superior anti-cancer effect due to improved, in vivo cell residency of F cells in the tumor region as compared to I cells the luciferase was expressed only in MSC/CD and not in Huh7. The claims are not so limited.
2.	The declaration stated that 8, on day 1 of the luciferase activity monitoring, I observed that much more F cells remained in the tumor than I cells. l observed on day 1 that the survival rate of F cells was higher than that of  I cells, and that more 5-FU was produced in the tube.
In response, this is not found persuasive because that much more F cells remained in the tumor than I cells and on day 1 that the survival rate of F cells was higher than that of  I cells, and that more 5-FU was produced in the tube have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that much more F cells remained in the tumor than I cells, and on day 1 that the survival rate of F cells was higher than that of  I cells, and that more 5-FU was produced in the tube it should be noted that the claims are not so limited. 
3.	The declaration stated that 9, on day 7 of the luciferase activity monitoring, the luciferase activity for both I cells and F cells had disappeared spontaneously in the absence of administration of 5-FC.
In response, this is not found persuasive because the on day 7 of the luciferase activity monitoring, the luciferase activity for both I cells and F cells had disappeared spontaneously in the absence of administration of 5-FC have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that On day 7 of the luciferase activity monitoring, the luciferase activity for both I cells and F cells had disappeared spontaneously in the absence of administration of 5-FC it should be noted that the claims are not so limited. 
4.	The declaration stated that 10, that the protocol of the experiments is specified as follows: GFP and luciferase enzyme was expressed in Huh7 hepatic cancer cells and MSC/CD cells, respectively, and in vivo cells were monitored. According to the experiment, genesis of tumor was confirmed from the signal of GFP at day 19 (d0). I cell and F cell of MSC/CD-Luc cell were respectively transplanted to a tumor region of the animal model, and I and F cells were engrafted.
In response, this is not found persuasive because GFP and luciferase enzyme was expressed in Huh7 hepatic cancer cells and MSC/CD cells, respectively, and in vivo cells were monitored; genesis of tumor was confirmed from the signal of GFP at day 19 (d0) and I cell and F cell of MSC/CD-Luc cell were respectively transplanted to a tumor region of the animal model, and I and F cells were engrafted have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that GFP and luciferase enzyme was expressed in Huh7 hepatic cancer cells and MSC/CD cells, respectively, and in vivo cells were monitored; genesis of tumor was confirmed from the signal of GFP at day 19 (d0) and I cell and F cell of MSC/CD-Luc cell were respectively transplanted to a tumor region of the animal model, and I and F cells were engrafted it should be noted that the claims are not so limited. 
5.	The declaration stated that 11, I observed the results that one day after the intra-tumoral transplantation of MSC/CD, more F cells remained in the tumor sites by 6.3-fold than I cells (3.96 artificial units for 1 cells and 37.76 artificial units for F cells, on day 1. Since 5-FC was given one day after MSC/CD transplantation, more 5-FU was produced by 6.3-fold more F-cells in the tumor sites. Thus, anti-cancer effects of F cells was higher by 6-fold than I cells in vivo. Such superior effects of F cells were not expected in vitro assays where I cells or F cells were co-cultured with tumor cells (U87/GFP) throughout the assays in culture dishes.
In response, this is not found persuasive because superior results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that that one day after the intra-tumoral transplantation of MSC/CD, more F cells remained in the tumor sites by 6.3-fold than I cells (3.96 artificial units for 1 cells and 37.76 artificial units for F cells, on day 1. Since 5-FC was given one day after MSC/CD transplantation, more 5-FU was produced by 6.3-fold more F-cells in the tumor sites. The claims are not so limited.
6.	The declaration stated that 12, in the animal model without 5-FC administration, all transplanted MSC/CD cells were spontaneously cleared in vivo regardless of pretreatment (I vs F) and both I and F cells remained in negligible amount (2.23 for I ceils vs 2.01 for F cells).
In response, this is not found persuasive because in the animal model without 5-FC administration, all transplanted MSC/CD cells were spontaneously cleared in vivo regardless of pretreatment (I vs F) and both I and F cells remained in negligible amount (2.23 for I ceils vs 2.01 for F cells) have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that in the animal model without 5-FC administration, all transplanted MSC/CD cells were spontaneously cleared in vivo regardless of pretreatment (I vs F) and both I and F cells remained in negligible amount (2.23 for I ceils vs 2.01 for F cells) it should be noted that the claims are not so limited. 
7.	The declaration stated that 13, because 5-FC administration starting from day 1 to day 7 killed not only tumor cells (bystander effects} but also MSC/CD cells (suicide effects), it is pointless to compare the remaining cells on day 7 in the absence 5-FC.
In response, this is not found persuasive because 5-FC administration starting from day 1 to day 7 killed not only tumor cells (bystander effects} but also MSC/CD cells (suicide effects), it is pointless to compare the remaining cells on day 7 in the absence 5-FC have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, that 5-FC administration starting from day 1 to day 7 killed not only tumor cells (bystander effects} but also MSC/CD cells (suicide effects), it is pointless to compare the remaining cells on day 7 in the absence 5-FC it should be noted that the claims are not so limited. 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632